UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6097


EBONY DASCHION BASKERVILLE,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00176-RBS-JEB)


Submitted:   March 30, 2010                   Decided:    April 9, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ebony Daschion Baskerville, Appellant Pro Se.   Erin M. Kulpa,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ebony Baskerville seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district     court    referred      this    case   to      a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                                The magistrate

judge recommended that relief be denied and advised Baskerville

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon    the   recommendation.           Despite      this      warning,        Baskerville

failed to object to the magistrate judge’s recommendation.

              The    timely       filing     of    specific           objections       to   a

magistrate       judge’s     recommendation         is    necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been      warned      of      the        consequences         of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also    Thomas v.       Arn,   474         U.S.    140     (1985).

Baskerville has waived appellate review by failing to timely

file     specific         objections       after    receiving              proper     notice.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented          in     the    materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3